 GULF STATES MFRS43Gulf StatesManufacturers,Inc.andInternationalBrotherhood of Boilermakers,Iron Shipbuilders,Blacksmiths,Forgers andHelpers,Local 692.Case 26-CA-838211December 1987SECOND SUPPLEMENTAL DECISIONAND ORDERBY CHAIRMAN DOTSON AND MEMBERSCRACRAFTAND JOHANSENOn 13 May 1982 the National Labor RelationsBoard issued a Decision and Order in this case.'The Fifth Circuit affirmed the Board's unfair laborpractice findings,but remanded the case to theBoard for further consideration of its backpayremedy.2The Board accepted the remand andissued a Supplemental Decision and Order on 31July 1984 deleting the backpay requirements of itsoriginal order.3On 20 August 1984 the Respondent filed amotion to stay and/or alter the Board's Supplemen-talDecision and Order pending issuance, of aBoard decision in Case26-CA-9485.On 12 De-cember 1984 the Board granted the Respondent'smotion to stay.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.-Case26-CA-9485(287 NLRB 26), issued today,holds, inter alia, that the Respondent'swithdrawalof recognition from the Union on 13 November1981was lawful.Although the Respondent is re-quired to remedy its unfair labor practices in theinstant case, we conclude that bargaining languageis inappropriate because the Union is not currentlyan incumbent representative of the Respondent'semployees.We shall modify our prior Orders ac-cordingly.ORDERThe National Labor Relations Board modifiesthe prior Orders in this proceeding as set forthbelow and orders that the Respondent, Gulf StatesManufacturers, Inc., Starkville,Mississippi, its offi-cers, agents, successors, and assigns, shall1.Cease-and desist from(a)Denying to any employee, on request, if em-ployees are represented by a bargaining agent, thepresence and assistance of his or her union repre-sentative at an interview which the employee rea-sonably believes may result in disciplinary action.1261 NLRB 852zGulf States Mfrs v NLRB,704 F 2d 1390 (1983), rehearing denied715 F 2d 1020 (1983)3 271 NLRB 772(b) Laying offany bargaining unit employees ormaking or affecting any change in conditions ofemployment of the employees in the collective-bar-gaining unit who are represented by a bargainingagent without first giving adequate timely notice tothe employees'collective-bargaining representativeand affording such representative an opportunity toengage in collective bargaining.(c) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Takethe following affirmative action neces-sary'to effectuate the policiesof the Act.(a)Post at its facility in Starkville,Mississippi,copies of the attached notice marked"Appendix."4Copies of the notice,on forms provided by the Re-gionalDirector for Region 26, after being signedby the Respondent'sauthorized representative,shall be posted by the Respondent immediately onreceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted.Reason-able steps shall be takenby theRespondent toensure that the notices are not altered,defaced, orcovered by any other material.(b)NotifytheRegionalDirector inwritingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.MEMBER JOHANSEN, dissenting.For the reasons stated in my partial dissent inGulfStatesMfrs,287NLRB26, issued today, Ifind that the Respondent'swithdrawal of recogni-tion from the Union on 13 November 1981 violatedSection 8(a)(5) of theAct.Accordingly,Ifind itunnecessary tomodify the Board's previousOrders.4 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT deny to any employee, on request,if employees are represented by a bargaining agent,287 NLRB No. 5 44DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe presence and assistance of his or her union rep-WE WILL NOT in any like or related mannerresentative at an interview that the employee rea-interferewith, restrain, or coerce employees in thesonably believes may result in disciplinary action.exercise of the rights guaranteed them by Section 7WE WILL NOT, without adequate timely notice toof the Act.and consultation with a union that represents ouremployees, lay off bargaining unit employees.GULF STATES MANUFACTURERS, INC.